DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kyujin Park, now onwards Park, ((Pub. No.: US 2020/0099479 A1), in view of Lee et al., (Pub. No.: US 2021/0235403 A1).

Regarding Claim 1,	 Park discloses a method comprising: 
receiving, by a wireless device (Park, Fig. 1, paragraph [0051] discloses UE, Fig. 8 discloses UE, Fig. 9A discloses eNB UE1 and UE2, Fig. 19, paragraphs [0236]-[0246] is a block diagram of UE 1900), one or more radio resource control (RRC) messages comprising: (Park, Fig. 19, paragraph [0238]  messages are being interpreted as RRC messages, the paragraph [0061] discloses RRC/UE-specific RRC signaling)
one or more first feedback parameters for selecting first feedback radio resources of a sidelink; and (Park, Figs. 11 A, and 11B, paragraphs [0143]-[0144] disclose partial selection and random selection respectively, Fig. 9A paragraphs [0022], [0107]-[0108] is a view illustrating a first UE (UE1 and second UE (UE2) performing sidelink communication, Fig. 9B, paragraphs [0109]-[0114] is a view illustrating resource pools for UEs )
one or more second feedback parameters for selecting second feedback radio resources of the sidelink; (Park, Figs. 11 A, and 11B, paragraphs [0143]-[0144] disclose partial selection and random selection respectively, Fig. 9A paragraphs [0022], [0107]-[0108] is a view illustrating a first UE (UE1 and second UE (UE2) performing sidelink communication, Fig. 9B, paragraphs [0109]-[0114] is a view illustrating resource pools for UEs )
receiving a sidelink transmission comprising sidelink control information (SCI) of the sidelink transmission; (Lee, [0186]-[0187] highest priority, lowest priority which are priority level, a priority is randomly selected, Park, SCI is disclosed through paragraphs [0095], [0166], [0220]-[0221], [0223]-[0224])
one or more radio resources from one of: (Lee, [0186]-[0187] highest priority, lowest priority which are priority level, a priority is randomly selected)
 the first feedback radio resources based on the one or more first feedback parameters; and (Park, various passages throughout the reference disclose feedback/HARQ feedback or HARQ ACK-NACK feedback, feedback related to first UE (UE1) be interpreted as first feedback)
the second feedback radio resources based on the one or more second feedback parameters; and (Park, various passages throughout the reference disclose feedback/HARQ feedback or HARQ ACK-NACK feedback, feedback related to second UE (UE2) be interpreted as second feedback)
transmitting a hybrid automatic repeat request (HARQ) feedback for the sidelink transmission via the selected one or more radio resources. (Park, Fig. 14, paragraphs [0170]-[0183]  Fig. 14 illustrates a procedure for transmitting sidelink HARQ feedback information, Figs. 9A-9B paragraphs [0107]-[0114] disclose sidelink (SL) transmission and radio resources, Fig. 16, paragraphs [0229]-0230] and Figs. 17-18, paragraphs [0231]-[0235] are diagrams illustrating timing gap information on a PSFCH for transmitting HARQ feedback information in response to the reception of a PSSCH)
Park does not explicitly disclose following:
indicating a priority level, (Lee, Figs. 18 and 23 disclose about priority.  The paragraphs [0186]-[0187], [0253], and [0255] disclose about highest priority, lowest priority, specific priority and obtain priority)
selecting, based on the priority level,  (Lee, Figs. 14, 18 and 23 disclose about selection, and priority levels respectively. The paragraphs [0186]-[0187], [0253], and [0255] disclose about highest priority, lowest priority, specific priority and obtain priority)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Park before the effective filing date of the claimed invention with that of Lee so that indicating a priority level, selecting, based on the priority level be included in a method.  The motivation to combine the teachings of Lee would enable determine specific priority in order to select in the method. (Lee, Abstract, paragraphs [0004]-[0022])
 
Regarding Claim 2,	 The combination of Park and Lee disclose the method of claim 1, wherein the selecting of the one or more radio resources comprises selecting the second feedback radio resources based on the priority level being higher than a threshold.  (Lee, [0186]-[0187] highest priority, lowest priority which are priority level, a priority is randomly selected, Fig. 18, [0178]-[0179], and [0187] greater than or equal to or greater than a preconfigured threshold, Fig. 23, [0255] greater than or equal to threshold)

Regarding Claim 3,	 The combination of Park and Lee disclose the method of claim 2, wherein the selecting of the one or more radio resources comprises selecting the first feedback radio resources based on the priority level being lower than or equal to the threshold.  (Lee, [0186]-[0187] highest priority, lowest priority which are priority level, a priority is randomly selected,  Fig. 18, [0176]-[0177] less than or equal to, or less than, a preconfigured threshold)

Regarding Claim 4,	 The combination of Park and Lee disclose the method of claim 3, wherein the threshold is configured by a base station.  (Park, Fig. 1 discloses gNB, Figs. 9A-9B disclose eNB, Fig. 20 paragraphs [0247]-[0258] disclose the block diagram of Base Station 2000)
, Lee, Fig. 18, paragraphs [0176]-[0179], and [0187] disclose threshold, Fig. 23, paragraph [0255] also disclose threshold)
  
Regarding Claim 5,	 The combination of Park and Lee disclose the method of claim 3, wherein the threshold is pre-configured.  (Lee, Fig. 18, paragraphs [0176]]-[0179], and [0187] disclose pre-configured threshold)
  
Regarding Claim 6,	 The combination of Park and Lee disclose the method of claim 3, further comprising determining the threshold based on a second priority level of a second sidelink transmission, wherein a second HARQ message of the second sidelink transmission reserves the selected one or more radio resources. (Lee, Fig. 18, paragraphs [0176]-[0179], and [0187] disclose threshold, the paragraphs [0186]-[0187] disclose highest priority and lowest priority, Fig. 23, paragraph [0255] also disclose threshold)
 
Regarding Claim 7,	 The combination of Park and Lee disclose the method of claim 1, wherein the SCI comprises the one or more second feedback parameters. (Park, paragraphs [0095], [0166], [0220]-[0221] and [0223]-[0224] disclose SCI which comprise feedback (i.e. HARQ feedback or HARQ ACK/NACK feedbacks)
 
Regarding Claim 8,	 The combination of Park and Lee disclose the method of claim 1, wherein the SCI indicates, the one or more second feedback parameters, based on the priority level being higher than a priority threshold. (Lee, Fig. 18, [0186]-[0187] disclose highest priority and lowest priority which are priority level. A priority is randomly selected.  Fig. 23, paragraph [0255] discloses about specific priority/highest priority.  Fig. 18, [0178]-[0179], [0187], and Fig. 23, paragraph [0255] disclose greater than or equal to pre-configured threshold)
 
Regarding Claim 9,	 The combination of Park and Lee disclose the method of claim 1, wherein the one or more first feedback parameters comprise at least one of: 
a first parameter indicating a first periodicity of the first feedback radio resources; and (Park, paragraph [0059] discloses about slot, mini-slot, sub-slot, time-slot and transmission delay, Fig. 2, paragraphs [0058]-[0061] is a structure of NR and discloses slot.  Further paragraphs [0081], Fig. 6, [0083], Fig. 9B [0109] disclose period, and periodically (e.g. 160 ms).  paragraphs [0188], [0240] and [0251] disclose period/period configuration, paragraphs [010], [0230], [0242] and [0253] disclose period of N sidelink slots)
a second parameter indicating a first minimum number of slots separating the sidelink transmission from the one or more radio resources. (Park, paragraph [0059] discloses about slot, mini-slot, sub-slot, time-slot and transmission delay, Fig. 2 discloses slots, Figs. 9A-9B, paragraphs [0105]-[0128] disclose sidelink (SL) transmission, [0221] separate SCI format, paragraphs [0058]-[0061] separate resource sets)
 
Regarding Claim 10,	 The combination of Park and Lee disclose the method of claim 1, wherein the one or more second feedback parameters comprise at least one of: 
a third parameter indicating a second periodicity of the second feedback radio resources; (Park, paragraph [0059] discloses about slot, mini-slot, sub-slot, time-slot and transmission delay, Fig. 2, paragraphs [0058]-[0061] is a structure of NR and discloses slot.  Further paragraphs [0081], Fig. 6, [0083], Fig. 9B [0109 disclose period, and periodically (e.g. 160 ms).  paragraphs [0188], [0240] and [0251 disclose period/period configuration, paragraphs [010], [0230], [0242] and [0253] disclose period of N sidelink slots)
a fourth parameter indicating a second minimum number of slots separating the sidelink transmission from the one or more radio resources; and (Park, paragraph [0059] discloses about slot, mini-slot, sub-slot, time-slot and transmission delay, Fig. 2 discloses slots, Figs. 9A-9B, paragraphs [0105]-[0128] disclose sidelink (SL) transmission, [0221] separate SCI format, paragraphs [0058]-[0061] separate resource sets)
a fifth parameter indicating a third number of slots separating the sidelink transmission from the one or more radio resources.  (Park, paragraph [0059] discloses about slot, mini-slot, sub-slot, time-slot and transmission delay, Fig. 2 discloses slots, Figs. 9A-9B, paragraphs [0105]-[0128] disclose sidelink (SL) transmission, [0221] separate SCI format, paragraphs [0058]-[0061] separate resource sets)
  
Regarding Claim 11,	 Park discloses a wireless device comprising: (Park, Fig. 1, paragraph [0051] discloses UE, Fig. 8 discloses UE, Fig. 9A discloses eNB UE1 and UE2, Fig. 19, paragraphs [0236]-[0246] is a block diagram of UE 1900) one or more processors; and (Park, Fig. 19, paragraph [0243] controller 1910 controls all the operations, paragraphs [0261]-[0263] disclose processor )
memory storing instructions that, when executed by the one or more processors, cause the wireless device to: (Park, Fig. 19, paragraph [0243] disclose controller 1910 which controls all the operations.  The paragraph [0261]-[0263] disclose memory and processor.  Software code be stored in a memory unit and be driven by the processor)
receive one or more radio resource control (RRC) messages comprising: (Park, Fig. 19, paragraph [0238] the receiver 1930 receives messages (i.e. RRC messages, Park, Fig. 19, paragraph [0238]  messages are being interpreted as RRC messages, the paragraph [0061] discloses RRC/UE-specific RRC signaling)
one or more first feedback parameters for selecting first feedback radio resources of a sidelink; and (Park, Figs. 11 A, and 11B, paragraphs [0143]-[0144] disclose partial selection and random selection respectively, Fig. 9A paragraphs [0022], [0107]-[0108] is a view illustrating a first UE (UE1 and second UE (UE2) performing sidelink communication, Fig. 9B, paragraphs [0109]-[0114] is a view illustrating resource pools for UEs )
one or more second feedback parameters for selecting second feedback radio resources of the sidelink; (Park, Figs. 11 A, and 11B, paragraphs [0143]-[0144] disclose partial selection and random selection respectively, Fig. 9A paragraphs [0022], [0107]-[0108] is a view illustrating a first UE (UE1 and second UE (UE2) performing sidelink communication, Fig. 9B, paragraphs [0109]-[0114] is a view illustrating resource pools for UEs )
receive a sidelink transmission comprising sidelink control information (SCI) of the sidelink transmission; (Lee, Fig. 18, paragraphs [0186]-[0187] disclose highest and lowest priority which are priority levels, Park, SCI is disclosed through paragraphs [0095], [0166], [0220]-[0222], and [0223]-[0224])
one or more radio resources from one of: (Lee, Fig. 18, paragraphs [0186]-[0187] disclose highest and lowest priority which are priority levels, a priority is randomly selected)
the first feedback radio resources based on the one or more first feedback parameters; and (Park, various passages throughout the reference disclose feedback/HARQ feedback or HARQ ACK-NACK feedback, feedback related to first UE (UE1) be interpreted as first feedback)
the second feedback radio resources based on the one or more second feedback parameters; and (Park, various passages throughout the reference disclose feedback/HARQ feedback or HARQ ACK-NACK feedback, feedback related to second UE (UE2) be interpreted as second feedback)
transmit a hybrid automatic repeat request (HARQ) feedback for the sidelink transmission via the selected one or more radio resources.  (Park, Fig. 14, paragraphs [0170]-[0183]  Fig. 14 illustrates a procedure for transmitting sidelink HARQ feedback information, Figs. 9A-9B paragraphs [0107]-[0114] disclose sidelink (SL) transmission and radio resources, Fig. 16, paragraphs [0229]-0230] and Figs. 17-18, paragraphs [0231]-[0235] are diagrams illustrating timing gap information on a PSFCH for transmitting HARQ feedback information in response to the reception of a PSSCH) 
Park does not explicitly disclose following:
indicating a priority level, (Lee, Figs. 18 and 23 disclose about priority.  The paragraphs [0186]-[0187], [0253], and [0255] disclose about highest priority, lowest priority, specific priority and obtain priority)
selecting, based on the priority level,  (Lee, Figs. 14, 18 and 23 disclose about selection, and priority levels respectively. The paragraphs [0186]-[0187], [0253], and [0255] disclose about highest priority, lowest priority, specific priority and obtain priority)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Park before the effective filing date of the claimed invention with that of Lee so that indicating a priority level, selecting, based on the priority level be included in a method.  The motivation to combine the teachings of Lee would enable determine specific priority in order to select in the method. (Lee, Abstract, paragraphs [0004]-[0022])

Regarding Claim 12,	 The combination of Park and Lee disclose the wireless device of claim 11 (Park, Fig. 1, paragraph [0051] discloses UE, Fig. 8 discloses UE, Fig. 9A discloses UE1 and UE2, Fig. 19, paragraphs [0236]-[0246] is a block diagram of UE 1900), wherein the selecting of the one or more radio resources comprises selecting the second feedback radio resources based on the priority level being higher than a threshold.  (Lee, [0186]-[0187] highest priority, lowest priority which are priority level, a priority is randomly selected, Fig. 18, [0178]-[0179], and [0187] greater than or equal to or greater than a preconfigured threshold, Fig. 23, [0255] greater than or equal to threshold)
  
Regarding Claim 13,	 The combination of Park and Lee disclose the wireless device of claim 12 (Park, Fig. 1, paragraph [0051] discloses UE, Fig. 8 discloses UE, Fig. 9A discloses eNB UE1 and UE2, Fig. 19, paragraphs [0236]-[0246] is a block diagram of UE 1900), wherein the selecting of the one or more radio resources comprises selecting the first feedback radio resources based on the priority level being lower than or equal to the threshold. (Lee, [0186]-[0187] highest priority, lowest priority which are priority level, a priority is randomly selected,  Fig. 18, [0176]-[0177] less than or equal to, or less than, a preconfigured threshold)
 
Regarding Claim 14,	 The combination of Park and Lee disclose the wireless device of claim 13 (Park, Fig. 1, paragraph [0051] discloses UE, Fig. 8 discloses UE, Fig. 9A discloses eNB UE1 and UE2, Fig. 19, paragraphs [0236]-[0246] is a block diagram of UE 1900), wherein the threshold is configured by a base station. (Park, Fig. 1 discloses gNB, Figs. 9A-9B disclose eNB, Fig. 20 paragraphs [0247]-[0258] disclose the block diagram of Base Station 2000, Lee, Fig. 18, paragraphs [0176]-[0179], and [0187] disclose threshold, Fig. 23, paragraph [0255] also disclose threshold) 
  
Regarding Claim 15,	 The combination of Park and Lee disclose the wireless device of claim 13 (Park, Fig. 1, paragraph [0051] discloses UE, Fig. 8 discloses UE, Fig. 9A discloses eNB UE1 and UE2, Fig. 19, paragraphs [0236]-[0246] is a block diagram of UE 1900), wherein the threshold is pre-configured.  (Lee, Fig. 18, paragraphs [0176]-[0179], and [0187] disclose threshold, the paragraphs [0186]-[0187] disclose highest priority and lowest priority, Fig. 23, paragraph [0255] also disclose threshold)

Regarding Claim 16,	The combination of Park and Lee disclose the wireless device of claim 13 (Park, Fig. 1, paragraph [0051] discloses UE, Fig. 8 discloses UE, Fig. 9A discloses eNB UE1 and UE2, Fig. 19, paragraphs [0236]-[0246] is a block diagram of UE 1900), wherein the instructions, when executed by the one or more processors, further cause the wireless device to determine the threshold based on a second priority level of a second sidelink transmission, wherein a second HARQ message of the second sidelink transmission reserves the selected one or more radio resources. (Lee, Fig. 18, paragraphs [0176]-[0179], and [0187] disclose threshold, the paragraphs [0186]-[0187] disclose highest priority and lowest priority, Fig. 23, paragraph [0255] also disclose threshold, Park, Figs. 9A-9B, paragraphs [0107]-[0114] disclose about performing sidelink communication, and resource pools for UEs)
 
Regarding Claim 17,	 The combination of Park and Lee disclose the wireless device of claim 11 (Park, Fig. 1, paragraph [0051] discloses UE, Fig. 8 discloses UE, Fig. 9A discloses eNB UE1 and UE2, Fig. 19, paragraphs [0236]-[0246] is a block diagram of UE 1900), wherein the SCI comprises the one or more second feedback parameters. (Park, paragraphs [0095], [0166], [0220]-[0221] and [0223]-[0224] disclose SCI which comprise feedback (i.e. HARQ feedback or HARQ ACK/NACK feedbacks) 

Regarding Claim 18,	 The combination of Park and Lee disclose the wireless device of claim 11 (Park, Fig. 1, paragraph [0051] discloses UE, Fig. 8 discloses UE, Fig. 9A discloses eNB UE1 and UE2, Fig. 19, paragraphs [0236]-[0246] is a block diagram of UE 1900), wherein the SCI indicates, the one or more second feedback parameters, based on the priority level being higher than a priority threshold. (Lee, [0186]-[0187] highest priority, lowest priority which are priority level, a priority is randomly selected, Fig. 18, [0178]-[0179], and [0187] greater than or equal to or greater than a preconfigured threshold, Fig. 23, [0255] greater than or equal to threshold, Park, paragraphs [0095], [0166], [0220]-[0221] and [0223]-[0224] disclose SCI which comprise feedback (i.e. HARQ feedback or HARQ ACK/NACK feedbacks)
 
Regarding Claim 19,	 The combination of Park and Lee disclose the wireless device of claim 11 (Park, Fig. 1, paragraph [0051] discloses UE, Fig. 8 discloses UE, Fig. 9A discloses eNB UE1 and UE2, Fig. 19, paragraphs [0236]-[0246] is a block diagram of UE 1900), wherein the one or more first feedback parameters comprise at least one of: 
a first parameter indicating a first periodicity of the first feedback radio resources; and (Park, paragraph [0059] discloses about slot, mini-slot, sub-slot, time-slot and transmission delay, Fig. 2, paragraphs [0058]-[0061] is a structure of NR and discloses slot.  Further paragraphs [0081], Fig. 6, [0083], Fig. 9B [0109 disclose period, and periodically (e.g. 160 ms).  paragraphs [0188], [0240] and [0251 disclose period/period configuration, paragraphs [010], [0230], [0242] and [0253] disclose period of N sidelink slots)
a second parameter indicating a first minimum number of slots separating the sidelink transmission from the one or more radio resources. (Park, paragraph [0059] discloses about slot, mini-slot, sub-slot, time-slot and transmission delay, Fig. 2 discloses slots, Figs. 9A-9B, paragraphs [0105]-[0128] disclose sidelink (SL) transmission, [0221] separate SCI format, paragraphs [0058]-[0061] separate resource sets)
 
Regarding Claim 20,	 Park discloses a system comprising: 
a base station comprising: one or more first processors; and (Park, Fig. 1 discloses gNB, Figs. 9A-9B disclose eNB, Fig. 20 paragraphs [0247]-[0258] disclose the block diagram of Base Station 2000, the paragraphs [0261]-[0263] disclose one or more processors)
first memory storing first instructions that, when executed by the one or more first processors, cause the base station to: (Park, Fig. 20, paragraphs [0261]-[0263] disclose memory and processors.  It is further disclosed that software code be stored in a memory unit and be driven by the processor)
 transmit one or more radio resource control (RRC) messages comprising: (Park, Fig. 20, paragraph [0249]  the transmitter 2020 is used to transmit messages (i.e. RRC messages, Park, Fig. 19, paragraph [0249]  messages are being interpreted as RRC messages, the paragraph [0061] discloses RRC/RRC signaling)
one or more first feedback parameters for selecting first feedback radio resources of a sidelink; and (Park, Figs. 11 A, and 11B, paragraphs [0143]-[0144] disclose partial selection and random selection respectively, Figs. 9A-9B disclose about sidelink (SL) communication)
one or more second feedback parameters for selecting second feedback radio resources of the sidelink; and (Park, Figs. 11 A, and 11B, paragraphs [0143]-[0144] disclose partial selection and random selection respectively, Figs. 9A-9B disclose about sidelink (SL) communication)
transmit a sidelink transmission comprising sidelink control information (SCI) of the sidelink transmission; and (Lee, Fig. 18, paragraphs [0186]-[0187] disclose highest priority, and lowest priority which are priority levels, SCI is disclosed through paragraphs [0095], [0166], [0220]-[0221] and [0223]-[0224])
a wireless device comprising: (Park, Fig. 18, page 32-33, The terminal device (wireless device) (1850))
 one or more second processors; and (Park, Fig. 18, page 32-33, processor (1820))
second memory storing second instructions that, when executed by the one or more second processors, cause the wireless device to: (Park, Fig. 18, page 32-34, memory (1816), processor (1820), machine-executable instructions)
receive the one or more radio resource control (RRC) messages; (Park, Fig. 15, Fig. 15 is a procedure of receiving sidelink HARQ feedback information by a base station. Fig. 20, paragraph [0249]  The receiver 2030 is used to receive signals, messages and data needed.  Messages are being interpreted as RRC messages.  Further, RRC is disclosed through various passages in the reference such as paragraphs, [0092], [0173] and [0227] RRC/RRC parameters, higher layer/higher layer signaling)
receive the sidelink transmission; (Park, Fig. 20, paragraph [0249]  The receiver 2030 is used to receive signals, messages and data needed.  Figs. 9A-9B, paragraphs [0107]-[01114] also paragraphs [0093]-[0099] for sidelink, disclose about sidelink (SL) transmission)
one or more radio resources from one of: (Lee, Fig. 18, paragraphs [0186]-[0187] disclose highest priority, and lowest priority which are priority levels, the paragraph [0187] disclose that a priority is randomly selected)
the first feedback radio resources based on the one or more first feedback parameters; and the second feedback radio resources based on the one or more second feedback parameters; and (Park, various passages throughout the reference disclose feedback/HARQ feedback or HARQ ACK-NACK feedback, feedback related to first UE (UE1) be interpreted as first feedback, feedback related to second UE (UE2) be interpreted as second feedback)
transmit a hybrid automatic repeat request (HARQ) feedback for the sidelink transmission via the selected one or more radio resources.   (Park, Fig. 14, paragraphs [0170]-[0183]  Fig. 14 illustrates a procedure for transmitting sidelink HARQ feedback information)
Park does not explicitly disclose following:
indicating a priority level, (Lee, Figs. 18 and 23 disclose about priority.  The paragraphs [0186]-[0187], [0253], and [0255] disclose about highest priority, lowest priority, specific priority and obtain priority)
select, based on the priority level, (Lee, Figs. 14, 18 and 23 disclose about selection, and priority levels respectively. The paragraphs [0186]-[0187], [0253], and [0255] disclose about highest priority, lowest priority, specific priority and obtain priority)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Park before the effective filing date of the claimed invention with that of Lee so that indicating a priority level, select, based on the priority level be included in a method. The motivation to combine the teachings of Lee would enable determine specific priority in order to select in the method. (Lee, Abstract, paragraphs [0004]-[0022])
  
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY K DEWAN whose telephone number is (571)272-4086. The examiner can normally be reached 9 AM to 5:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K.D./Examiner, Art Unit 2463                                                                                                                                                                                                        
/Peter G Solinsky/Primary Examiner, Art Unit 2463